exhibit 10.5
 
 




THIRD AMENDMENT
dated as of December 27, 2016
among
LAS VEGAS SANDS, LLC,
as Borrower
GUARANTORS PARTY HERETO,
LENDERS PARTY HERETO,
and
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, BARCLAYS BANK PLC, BNP PARIBAS
SECURITIES CORP., CITIGROUP GLOBAL MARKETS INC., FIFTH THIRD BANK,
GOLDMAN SACHS BANK USA and MERRILL LYNCH, PIERCE FENNER & SMITH
INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners,
BARCLAYS BANK PLC, BNP PARIBAS SECURITIES CORP., CITIGROUP GLOBAL
MARKETS INC., FIFTH THIRD BANK, GOLDMAN SACHS BANK USA, and
MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,
as Syndication Agents,
and
MORGAN STANLEY SENIOR FUNDING, INC. and
SUMITOMO MITSUI BANKING CORPORATION,
as Senior Managing Agents



--------------------------------------------------------------------------------

THIRD AMENDMENT dated as of December 27, 2016 (this “Amendment”), to the Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”), among LAS VEGAS SANDS, LLC, a Nevada limited
liability company (the “Borrower”), the Guarantors party thereto, the Lenders
party thereto and The Bank of Nova Scotia, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and as collateral agent
(in such capacity, the “Collateral Agent”).
A.          All capitalized terms used but not defined herein shall have the
meanings given them in the Amended Credit Agreement (as defined below).
B.          Pursuant to the Existing Credit Agreement, certain Lenders (the
“Existing Term Lenders”) have extended credit to the Borrower in an original
aggregate amount equal to $3,500,000,000, consisting of (i) $2,250,000,000 in
original aggregate principal amount of Term B Loans (the “Existing Term Loans”)
and (ii) $1,250,000,000 in original aggregate principal amount of Revolving
Commitments.
C.          The Borrower has engaged the Arrangers to act as joint arrangers and
joint bookrunners in structuring and facilitating this Amendment.  This
Amendment is a “Refinancing Amendment” as defined in Section 2.24(j) of the
Existing Credit Agreement.
D.          The Borrower has requested all of the Existing Term Loans be
refinanced with new term loans under a new term loan facility (the “Refinancing
Term Loan Facility”) by obtaining Refinancing Term Loan Commitments (as defined
below).
E.          Upon the Third Amendment Effective Date, the new term loans under
the Refinancing Term Loan Facility (such new loans, collectively, the
“Refinancing Term Loans”) will replace and refinance the Existing Term Loans in
their entirety.
F.          Each Existing Term Lender that executes and delivers a signature
page to this Amendment in the form of Exhibit A hereto (a “Continuing Term
Lender Addendum”) and, in connection therewith, agrees to continue all of its
Existing Term Loans (such continued Existing Term Loans, the “Continued Term
Loans” and such Lenders, collectively, the “Continuing Term Lenders”), will
thereby (i) agree to the terms of this Amendment and the Existing Credit
Agreement as amended by this Amendment (the “Amended Credit Agreement”) and
(ii) agree to continue all of its Existing Term Loans outstanding on the
Effective Date as Refinancing Term Loans in a principal amount equal to the
aggregate principal amount of such Existing Term Loans so continued.
Accordingly, the parties hereto hereby agree as follows:
SECTION 1.          Amendments to the Existing Credit Agreement.  The Existing
Credit Agreement is hereby amended as follows:
(a)          On and after the Third Amendment Effective Date, all references to
(i) “Term Loans” in the Existing Credit Agreement shall be deemed to be
references to the “Refinancing Term Loans” and (ii) the “Term Loan Facility” in
the Credit Agreement shall be deemed to be references to the “Refinancing Term
Loan Facility”, in each case,

--------------------------------------------------------------------------------

with such changes as are set forth in this Amendment, except as the context may
otherwise require.
(b)          Section 1.1 of the Existing Credit Agreement is hereby amended as
follows:
(i)          The definition of “Adjusted Eurodollar Rate” is amended by
replacing “0.75%” with “0.00%” in clause (y)(I) thereof.
(ii)          The definition of “Applicable Margin” is amended by adding the
following sentence to the end thereof:
“Notwithstanding the foregoing, the ‘Applicable Margin’ for Refinancing Term
Loans shall be as set forth below:

 
Base Rate Loans
Eurodollar Rate Loans”
 
1.25%
2.25%



(iii)          The definition of “Term B Loan Commitment” is amended by deleting
the final sentence thereof and replacing it with the following sentence:  “The
aggregate amount of the Term B Loan Commitments as of the Third Amendment
Effective Date is $2,188,125,000.”
(iv)          The following definition is added in the appropriate alphabetical
order to Section 1.1:
“‘Third Amendment Effective Date’ means December 27, 2016.”


SECTION 2.          Refinancing Term Loans.  (a) Subject to the terms and
conditions set forth herein, each Continuing Term Lender agrees (i) to continue
all of its Existing Term Loan as a Refinancing Term Loan on the date requested
by the Borrower to be the Third Amendment Effective Date in a principal amount
equal to such Continuing Term Lender’s Refinancing Term Loan Commitment (as
defined below) and (ii) agrees to this Amendment and the terms of the Amended
Credit Agreement.
(b)          The “Refinancing Term Loan Commitment” of any Continuing Term
Lender will be the amount of its Existing Term Loans as set forth in the
Register as of the Effective Date, which shall be continued as an equal
principal amount of Refinancing Term Loans.  The continuation undertakings of
the Continuing Term Lenders are several, and no such Lender will be responsible
for any other such Lender’s failure to make or acquire by continuation its
Refinancing Term Loan.
(c)          The provisions of the Existing Credit Agreement with respect to
indemnification, reimbursement of costs and expenses and increased costs shall
continue in full force and effect with respect to, and for the benefit of, each
Existing Term Lender in respect of such Lender’s Existing Term Loans. 
Notwithstanding the foregoing, and notwithstanding Section 2.9(a) of the Amended
Credit Agreement, each Continuing Term
2

--------------------------------------------------------------------------------

Lender hereby waives any break funding payments in respect of such Lender’s
Existing Term Loans, whether pursuant to Section 2.19 of the Amended Credit
Agreement or otherwise.
(d)          The continuation of Continued Term Loans may be implemented
pursuant to other procedures specified by the Administrative Agent, including by
repayment of Continued Term Loans of a Continuing Term Lender followed by a
subsequent assignment to it of Refinancing Term Loans in the same amount.
(e)          Each Lender with Existing Term Loans that are not continued as
Continued Term Loans as contemplated hereby shall be repaid, at par, on the
Third Amendment Effective Date with the proceeds from additional Refinancing
Term Loans to be provided by one or more Lenders.  For purposes of the repayment
on the Third Amendment Effective Date of any Existing Term Loans that are not
continued as Continued Term Loans, to the extent that Existing Term Lenders
constituting Required Lenders consent to this Amendment, the Administrative
Agent and the Continuing Term Lenders hereby waive the notice requirements set
forth in Section 2.9(a) of the Credit Agreement of at least three Business Days,
in the case of Eurodollar Loans, and at least one Business Day, in the case of
Base Rate Loans.
SECTION 3.          Fees.  The Borrower agrees to pay a fee to each Arranger, on
the Third Amendment Effective Date, in accordance with the Engagement Letter
among the Borrower and the Arrangers.
SECTION 4.          Representations and Warranties.  To induce the other parties
hereto to enter into this Amendment, the Borrower represents and warrants to
each of the other parties hereto, that: (a) the representations and warranties
set forth in Section 4 of the Amended Credit Agreement and the other Credit
Documents are true, correct and complete in all material respects on and as of
the date hereof (or, with respect to any representations or warranties that are
themselves modified or qualified by materiality or a “Material Adverse Effect”
standard, such representations or warranties are true, correct and complete in
all respects on and as of the date hereof), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true, correct and complete in all material respects as of such
earlier date (or, with respect to any representations or warranties that are
themselves modified or qualified by materiality or a “Material Adverse Effect”
standard, such representations or warranties were true, correct and complete in
all respects as of such earlier date) and (b) after giving effect to this
Amendment, no Potential Event of Default or Event of Default has occurred and is
continuing.
SECTION 5.          Effectiveness.  This Amendment and the Amended Credit
Agree-ment shall become effective as of the first date (the “Third Amendment
Effective Date”) that each of the follow-ing conditions have been satisfied:
(a)          The Administrative Agent (or its counsel) shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(i) the Borrower, (ii) the Guarantors, (iii) the Administrative Agent and
(iv) the Collateral Agent.  The Administrative Agent shall have received
Continuing Term Lender Addenda from
3

--------------------------------------------------------------------------------

Continuing Term Lenders providing for Continued Term Loans in an amount that,
when added to the balance of additional Refinancing Term Loans being made on
such date, equals the Term B Loan Commitment.
(b)          The Borrower shall have paid to the Arrangers and the Agents all
fees and other amounts due and payable to them on or prior to the Third
Amendment Effective Date including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower in connection with this Amendment.
SECTION 6.          Reaffirmation.  Each of the Borrower and the Guarantors, by
its signature below, hereby (a) confirms its respective guarantees, pledges and
grants of security interests, as applicable, under each of the Credit Documents
to which it is a party, and agrees that, notwithstanding the effectiveness of
this Amendment or the Amended Credit Agreement, such guarantees, pledges and
grants of security interests shall continue to be in full force and effect and
shall continue to accrue to the benefit of the Lenders and the Secured Parties
and (b) confirms that all of the representations and warranties made by it
contained in the Amended Credit Agreement and each of the other Credit Documents
are true, correct and complete in all material respects on and as of the Third
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true,
correct and complete in all material respects as of such earlier date.
SECTION 7.          Effect of Amendment.  (a)     All references in the other
Credit Documents to the Existing Credit Agreement shall be deemed to refer
without further amendment to the Amended Credit Agreement.
(b)          Except as expressly provided herein, neither this Amendment nor the
effectiveness of the Amended Credit Agreement shall extinguish the Obligations
for the payment of money outstanding under the Existing Credit Agreement or
discharge or release the Lien or priority of any Credit Document or any other
security therefor or any guarantee thereof, and the liens and security interests
in favor of the Collateral Agent for the benefit of the Secured Parties securing
payment of the Obligations are in all respects continuing and in full force and
effect with respect to all Obligations.  Nothing herein contained shall be
construed as a substitution or novation, or a payment and reborrowing, or a
termination, of the Obligations outstanding under the Existing Credit Agreement
or instruments guaranteeing or securing the same, which shall remain in full
force and effect, except as modified hereby or by instruments executed
concurrently herewith.  Nothing expressed or implied in this Amendment, the
Amended Credit Agreement or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of the Borrower under the
Existing Credit Agreement or the Borrower or any other Credit Party under any
Credit Document from any of its obligations and liabilities thereunder, and such
obligations are in all respects continuing with only the terms being modified as
provided in this Amendment and in the Amended Credit Agreement.  The Existing
Credit Agreement and each of the other Credit Documents shall remain in full
force and effect, until and except as modified hereby.  This Amendment shall
constitute a Credit Document and a Refinancing Amendment pursuant to
Section 2.24(l) of the
4

--------------------------------------------------------------------------------

Existing Credit Agreement for all purposes of the Existing Credit Agreement and
the Amended Credit Agreement.
SECTION 8.          Notices.  All notices hereunder shall be given in accordance
with the provisions of Section 10.1 of the Amended Credit Agreement.
SECTION 9.          Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.
SECTION 10.          Jurisdiction.  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AMENDMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 OF THE AMENDED CREDIT AGREEMENT; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.
SECTION 11.          Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent and the Arrangers to the extent set forth in (i) the Credit
Agreement and (ii) the Engagement Letter among the Borrower and the Arrangers
for their reasonable and documented out-of-pocket expenses incurred in
connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent and the
Arrangers (in the case of the Arrangers, as provided for in the Engagement
Letter).
SECTION 12.          Counterparts.  This Amendment may be executed in
counterparts and by different parties hereto on different counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract, and shall become effective as provided in
Section 7 hereof.  Delivery of an executed signature page to this Amendment by
facsimile or other electronic method of transmission shall be effective as
delivery of a manually signed counterpart of this Amendment.
5

--------------------------------------------------------------------------------

SECTION 13.          Headings.  Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.
[Remainder of Page Intentionally Left Blank]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 
LAS VEGAS SANDS, LLC
         
 
By:
/s/ Patrick Dumont     Name: Patrick Dumont     Title: Chief Financial Officer  
       

 


[Signature Page to Third Amendment]

--------------------------------------------------------------------------------

 

 
VENETIAN CASINO RESORT, LLC,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name:  Patrick Dumont     Title: Chief Financial Officer
         

 
 

 
SANDS EXPO & CONVENTION CENTER, INC.,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: Patrick Dumont     Title: Chief Financial Officer  
       

 
 

 
VENETIAN MARKETING, INC.,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: Patrick Dumont     Title: Chief Financial Officer  
       

 
 

 
SANDS PENNSYLVANIA, INC.,
as a Guarantor
         
 
By:
/s/ Patrick Dumont     Name: Patrick Dumont     Title: Chief Financial Officer  
       


 
[Signature Page to Third Amendment]


--------------------------------------------------------------------------------

 
 

 
THE BANK OF NOVA SCOTIA,
as Administrative Agent and Collateral Agent
         
 
By:
/s/ Kim Snyder     Name: Kim Snyder     Title: Director          

 
 
 
[Signature Page to Third Amendment]
 

--------------------------------------------------------------------------------

 
EXHIBIT A


CONTINUING TERM
LENDER ADDENDUM
(Cashless Roll)


This Lender Addendum (this “Lender Addendum”) is referred to in, and is a
signature page to, the Third Amendment (the “Amendment”) to that certain Second
Amended and Restated Credit and Guaranty Agreement, dated as of December 19,
2013 (as amended by the First Amendment thereto dated as of May 2, 2016, and the
Second Amendment thereto dated as of August 12, 2016, the “Credit Agreement”),
among LAS VEGAS SANDS, LLC, as borrower (the “Borrower”), certain subsidiaries
of the Borrower, the several banks and other financial institutions party
thereto (the “Lenders”), THE BANK OF NOVA SCOTIA, as administrative agent for
the Lenders, and the other agents party thereto.  Capitalized terms used but not
defined in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (i) to the terms of the Amendment and the Amended Credit
Agreement, (ii) on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term Loan
as a Refinancing Term Loan pursuant to a cashless roll on the Amendment
Effective Date in the amount of its Existing Term Loan and (iii) that, on the
Amendment Effective Date, it is subject to, and bound by, the terms and
conditions of the Amended Credit Agreement and the other Loan Documents as a
Lender thereunder and its Refinancing Term Loan will be a “Term B Loan” under
the Amended Credit Agreement.
Name of Institution:
 
Principal Amount of Term B Loan:
 

 

 
Executing as a Continuing Term Lender:
 
By:______________________________                     
Name:
Title:
 
For any institution requiring a second signature line:
 
By:______________________________                     
Name:
Title:
 

 

 

--------------------------------------------------------------------------------

 